NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 02/11/2022 has been entered. Claims 1-23 are pending in this application.

Terminal Disclaimer
The terminal disclaimer filed on 02/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,941,920 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-23 are allowed.

Regarding claim 1 and its dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a pool or spa light niche comprising a back wall including an aperture for receiving a power cable of a pool or a spa light; a side wall attached at one end about the periphery of the back wall; a plurality of mounting ribs attached to an inner surface of the side wall; and means formed in at least one of the plurality of mounting ribs for receiving a locking mechanism of the pool or spa light, the locking mechanism rotationally engaging said means for receiving the locking mechanism in 
The closet prior art, POGGI (US 2006/0072323) does not include the combination of all the claimed limitations above, specifically means formed in at least one of the plurality of mounting ribs for receiving a locking mechanism of the pool or spa light (i.e. the niche includes the groove extending across the mounting rib for receiving the locking mechanism of the pool light), and the locking mechanism rotationally engaging the means for receiving the locking mechanism in order to lock the pool or spa light in position with respect to the niche (i.e. the locking mechanism of the pool light rotates to engage the groove extending across the mounting rib of the niche to lock the pool light in the niche) as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the POGGI reference in the manner required by the claims. In other words, the prior art taken as a whole does not show or suggest the structural arrangement above to allow engagement by rotating the pool light in the niche such that the mounting rib of the niche includes the groove extending across the mounting rib and the locking mechanism of the pool light is inserted and rotated with respect to the groove of the mounting rib of the niche to engage and lock the pool light in the niche.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 13 and its dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a pool or spa light niche comprising a body including a back wall having an aperture for receiving a power cable 
The closet prior art, BOA (US 2012/0106149), does not include the combination of all the claimed limitations above, specifically a hub including an aperture for receiving the screw and a plurality of mounting ribs attached to the back wall, the hub being rotatable about the screw, means formed in at least one of the plurality of mounting ribs for receiving a locking mechanism of a pool or a spa light (i.e. the niche includes the groove extending across the mounting rib for receiving the locking mechanism of the pool light), the locking mechanism rotationally engaging the means for receiving the locking mechanism in order to lock the pool or spa light in position with respect to the niche (i.e. the locking mechanism of the pool light rotates to engage the groove extending across the mounting rib of the niche to lock the pool light in the niche), and the screw is insertable through the aperture of the hub and received by the threaded aperture of the body to secure the hub to the body as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the BOA reference in the manner required by the claims. In other words, the prior art taken as a whole does not show or suggest the structural arrangement above to allow engagement by rotating the pool light in the niche such 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875